DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-6, in the reply filed on 05/17/2022 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.
	Claims 1-9 are pending, claims 1-6 are under examination.

Priority
	Acknowledge is made for priority claiming from China Patent application CN201911161955.4, filed on 11/25/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “ethanol or water phase”, and the claim also recites “preferably 90% ethanol or PBS solution with pH=5” which is the narrower statement of the range/limitation; claim 3 recites the broad recitation “in a range of 2-72h”, and the claim also recites “preferably in a range of 24-48h” which is the narrower statement of the range/limitation; claim 3 recites the broad recitation “in a range of 4-30ºC”, and the claim also recites “preferably in a range of 20-25ºC” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  administering to a subject in need hereof a therapeutically effective amount of the collagen melanocyte complex.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN101856517B).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Xu et al.  teaches the melanocytic cultural method based on tissue engineering material is characterized in that, may further comprise the steps: (1) preparation biological compatibility carrier film: with one or both biocompatible materialses by 1: 50-50: 1 part by weight is made into aqueous solution, described biocompatible materials is selected from chitosan, collagen protein, fibrin, hyaluronic acid or chondroitin sulfate, aqueous solution is injected Tissue Culture Plate, in 30-120 ℃ of lower baking 2-48 hour, form one deck carrier film material at Tissue Culture Plate under the air blast condition; Then with cross-linking agent to the carrier film material at 20-50℃ of crosslinking Treatment 0.5-24 hour, described cross-linking agent is sodium sulfate, sodium citrate or sodium tripolyphosphate, with the residual cross-linking agent of purified rinse water Ex-all, under the air blast condition, under 30-120 ℃, dried by the fire 2-48 hour again after the crosslinking Treatment; (2) make up cell-carrier composite material: before carrier film is used for inoculating cell, with alcohol-pickled 12 hours of medical disinfecting, clean residual ethanol with PBS more subsequently, and placed under the uviol lamp irradiation 3-24 hour; After finishing sterilization, in Tissue Culture Plate, inject cell culture fluid, place cell culture incubator in 37 ℃, 5%CO2, the saturated humidity condition hatches; Melanocyte, fibroblast and the keratinocyte cultivated altogether with melanocyte or in the number of cells ratio of 1-40: 0-200: 0-100 are take melanocyte as 5 *103-5 *105 Individual cell/cm2 Density be seeded on the carrier film material of hatching, add simultaneously the cell culture fluid of 1-10 milliliter, place cell culture incubator in 37 ℃, 5%CO2, cultivate under the saturated humidity condition, changed a culture fluid in per two days, incubation time is 1-10 days, namely obtains the composite of cell-carrier. The described melanocyte cultural method based on tissue engineering material according to claim 1, it is characterized in that, described cell culture fluid contains 100 milliliters of F12 culture medium, 0.1-100 milliliter FBS, 10-50000 nanogram CT, 10-50000 microgram IBMX, 0.1-100 milliliter Glutamine and 100-500000 microgram Gentamicin. The described melanocyte based on tissue engineering material of a claim 1 is in the application of the medicine aspect the preparation treatment vitiligo (claims 1-3). The Melanocyte is human Melanocyte (page 4, last two lines).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Xu et al.  teaches is that Xu et al.  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claim 1, Xu et al.   teaches preparing a crosslinked collagen film (reads on collagen sponge material), inoculating melanocyte on the crosslinked collagen film and then culturing in vitro.
Regarding claim 4, Xu et al.   teaches in Tissue Culture Plate, inject cell culture fluid, place cell culture incubator in 37 ℃, 5%CO2, the saturated humidity condition hatches; Melanocyte, fibroblast and the keratinocyte cultivated altogether with melanocyte or in the number of cells ratio of 1-40: 0-200: 0-100 are take melanocyte as 5 *103-5 *105 Individual cell/cm2 Density be seeded on the collagen carrier film material of hatching, add simultaneously the cell culture fluid of 1-10 milliliter, place cell culture incubator in 37℃, 5%CO2, cultivate under the saturated humidity condition, changed a culture fluid in per two days, incubation time is 1-10 days, namely obtains the composite of cell-carrier. Xu et al.  teaches melanocyte as 5 *103-5 *105 Individual cell/cm2 Density, overlapped with claimed range of 2 *104-2 *107cells/ml but silent about 100ul -1000ul melanocytes, it is within skill of one of ordinary skill in the art to adjust and optimize the amount of melanocytes in the range of 100ul to 1000ul in order to obtain 5 *103-5 *105 Individual cell/cm2 Density. MPEP 2144.05. Xu et al.  is silent about 30min-2h for the collagen inoculated with melanocyte before adding 1-10ml of cell culture fluid (cell medium), instead Xu et al. teaches adding cell medium simultaneously with Melanocyte and collagen film. MPEP 2144.04IV C. selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Selection of any order of mixing ingredients is prima facie obvious. Therefore, in the absence of unexpected results, the order of performing inoculating and culturing is obvious.
Regarding claim 5, Xue et al. teaches human Melanocyte, which is either autologous or allogeneic.
Regarding claim 6, this is regarded as inherent from the prior art steps. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, prior art teaches, either expressly or inherently implied, each and every limitation of the instant claims. it remains the Examiner's position that the instantly claimed method is obvious.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN101856517B), as applied for the above 103 rejections for claims 1 and 4-6, in view of Phopase et al. (US20160250383).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Xu et al. teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.
Phopase et al. teaches When the hydrogel comprises collagen and/or collagen mimetic peptides (CMP) and cross-linking agents, said agents may be EDC and NHS. The molar equivalent ratio of EDC to amine of CMP may be 1:0.5 to 1:3, such as 1:1 to 1:2. The molar ratio of EDC:NHS may be from 2:1 to 1:2, such as 1.5:1 to 1:1.5, or 1:1. By cross-linking the hydrogel via the functional groups (for example methacrylate and thiol) and by the use of EDC:NHS the mechanical properties may be altered and the gelation time may also be shortened ([0061]). All samples were lyophilized to minimize the shrinkage of the human cornea and collagen scaffolds due to the vacuum applied during freeze-drying and SEM imaging ([0179]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Xu et al. is that Xu et al.  do not expressly teach EDC and NHS; freeze-drying. This deficiency in Xu et al. is cured by the teachings of Phopase et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu et al., as suggested by Phopase et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace EDC/NHS for sodium tripolyphosphate as crosslinking agent because this is simple substitution of one known crosslinking agent for another to obtain predictable results. MPEP 2143, it is prima facie obviousness for a simple substitution of one known element for another to obtain predictable results. Under guidance from Phopase et al. teaching EDC/NHS (molar ratio 1:1) as crosslinking agent to crosslink collagen, it is obvious for one of ordinary skill in the art to replace EDC/NHS for sodium tripolyphosphate as crosslinking agent and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to replace freeze drying for fire dry because this is simple substitution of one known drying step for another to obtain predictable results. MPEP 2143, it is prima facie obviousness for a simple substitution of one known element for another to obtain predictable results. Under guidance from Phopase et al. teaching freeze drying collagen to minimize the shrinkage, it is obvious for one of ordinary skill in the art to replace freeze drying for fire dry and produce instant claimed invention with reasonable expectation of success.
Regarding claims 2, prior arts teach adding collagen, crosslinking agent to solvent and performing wash, freeze-drying and sterilizing but silent about magnetically stirring which is common steps for chemical reaction including crosslinking, thus, magnetically stirring is obvious.
Regarding claim 3, prior arts teach collagen film in aqueous solution in Tissue Culture Plate (not larger than a petri dish); with cross-linking agent EDC/MHS molar ratio 1:1 at 20-50℃ for 0.5-24 hour; wash with water and PBS. Prior arts are silent about thickness of collagen film of 0.5-10mm as well as washing time for water and PBS. These are all adjustable parameter and one of ordinary skill in the art would have been motivated to optimize these parameter to obtain claimed collagen thickness and washing time for desired result through routing experimentation, especially in the absence of criticality of the claimed range. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613